


EXHIBIT 10.2

PROMISSORY NOTE

 $485,000                                                                                                                                             
 November 12, 2010

 

FOR VALUE RECEIVED, Holms Energy, LLC, a Nevada company ("Borrower"), promises
to pay to the order of Multisys Language Solutions, Inc., a Nevada Corporation,
(the "Holder"), the sum of Four Hundred and Eighty-Five Thousand Dollars
($485,000) in legal and lawful money of the United States of America, together
with interest from the date hereof on the principal amount from time to time
remaining unpaid as provided below, pursuant to the terms and condition below.
 Payment for all amounts due hereunder shall be made at the principal office of
Holder at 8045 Dolce Volpe Ave, Las Vegas, NV 89178, or such other address as
the Holder may hereafter direct in writing.




The following is a statement of the rights of the Holder of this Promissory Note
and the conditions to which this Note is subject, and to which the Holder
hereof, by the acceptance of this Note agree:




1.  Interest/Debt Service.  This Note shall bear simple interest at the rate of
0% per annum on the unpaid principal balance of this Note from the date of this
Note until the first anniversary date hereof (the "Maturity Date").




Except as otherwise provided herein, the principal amount of this Note shall be
due and payable on the Maturity Date.  All past due principal and interest shall
bear simple interest from maturity until paid at the rate of 0% per annum.
 Payments hereunder shall be applied first to the accrued and unpaid interest
and then to the unpaid principal balance of this Note.  The Maturity date will
be December 11, 2010.




2.  Terms and Conditions.  Holder is making a loan in the amount of Four
Hundred, Eighty-Five Thousand ($485,000) Dollars to the Borrower, and the
Borrower will be required to apply $100,000 of the loan to the pending Asset
Purchase Agreement between the Borrower and the Holder upon; 1) the successful
completion of the Holder in its current private placement, dated June 28, 2010
and extended to November 30, 2010, and 2) the exercising of the Option to
Purchase Assets Agreement with Holms.




It is mandatory that $385,000 of the loan must be used by the Borrower on or
before November 15, 2010, to exercise the Option to Purchase Mineral Rights
Agreement between the Borrower and Rocky and Evenette Greenfield.  Upon the
successful completion of the Holder in it’s current private placement and the
exercising of the Option to Purchase Assets Agreement with the Borrower,
Borrower will assign these full Greenfield mineral rights to the Holder evenly
in exchange of the $385,000 loan owed.




3.  Events of Default.  If any of the events specified in this Section 2 shall
occur (herein individually referred to as an "Event of Default"), the Holder of
this Note may, at the Holder’s option, in addition to any other rights the
Holder may have in equity or at law, declare this Note mature, and the acquired
Greenfield mineral rights held by the Borrower, used as collateral, will be
assigned to the Holder.  The Greenfield mineral rights shall be due and owed
immediately without presentment, protest, demand, notice of intention to
accelerate, notice of acceleration, notice of non-payment, notice of protest, or
other notice of any kind, all of which are hereby expressly waived by Borrower:




(i)

The institution by Borrower of proceedings to be adjudicated as bankrupt or
insolvent, or the consent by it to institution of bankruptcy or insolvency
proceedings against it or the filing by it





--------------------------------------------------------------------------------

of a petition or answer or consent seeking reorganization or release under the
federal Bankruptcy Act, or any other applicable federal or state law, or the
consent by it to the filing of any such petition or the appointment of a
receiver, liquidator, assignee, trustee or other similar official of Borrower,
or of any substantial part of its property, or the making by it of an assignment
for the benefit of creditors, or the taking of corporate action by Borrower in
furtherance of any such action; or




(ii)

If, within sixty (60) days after the commencement of an action against Borrower
(and service of process in connection therewith on Borrower) seeking any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar
relief under any present or future statute, law or regulation, such action shall
not have been resolved in favor of Borrower or all orders or proceedings
thereunder affecting the operations or the business of Borrower stayed, or if
the stay of any such order or proceeding shall thereafter be set aside, or if,
within sixty (60) days after the appointment without the consent or acquiescence
of Borrower of any trustee, receiver or liquidator of Borrower or of all or any
substantial part of the properties of Borrower, such appointment shall not have
been vacated; or




4.  Waivers.  Unless otherwise specifically set forth in this Note, Borrower
waives (i) all  notices, demands and presentments for payments, (ii) all notices
of non-payment, default, intention to accelerate maturity, acceleration of
maturity, protest and dishonor, and (iii) diligence in taking any action to
collect amounts hereunder and in the handling of any collateral securing this
Note.




5.  Prepayment.  Borrower shall have no right to prepay some or all of the
outstanding principal and interest due on this Note at any time prior to the
Maturity Date.




6.  Assignment.  This Note shall be binding upon Borrower and its successors,
assigns, heirs and representatives, and shall inure to the benefit of the Holder
and its successors and assigns.




7.  Waiver and Amendment.  Any provision of this Note may be amended, waived or
modified upon the written consent of Borrower and the Holder of this Note.
 Borrower hereby waives any and all defenses it may have to the enforcement by
the Holder of this Note.




8.  Transfer of this Note or Securities Issuable on Conversion Hereof.  This
Note may be sold, transferred, assigned or otherwise disposed of by the Holder.
 With respect to any proposed sale, transfer, assignment or other disposition of
this Note or securities into which such Note may be converted, the Holder will
give written notice to Borrower prior thereto, describing briefly the manner
thereof, together with a written opinion of the Holder’s counsel, if Borrower
should require, to the effect that such offer, sale or other distribution may be
effected without registration or qualification (under any federal or state law
then in effect).




It is the intention of the parties that this Note shall be a negotiable
instrument.  Any provision of this Note which precludes this Note from being a
negotiable instrument shall be deemed waived.




Each Note thus transferred and each certificate representing the Notes thus
transferred shall bear a legend as to the applicable restrictions on
transferability in order to ensure compliance with the Act, unless in the
opinion of counsel for Bakken Resources, Inc., such legend is not required in
order to ensure compliance with the Act.




9.  Notices.  Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered or if mailed by registered or certified mail, postage
prepaid, at the respective addresses of the parties as set forth below:




If to the Borrower:

Holms Energy, LLC

470 Holms Gulch Rd.

Helena , MT 59601











2







--------------------------------------------------------------------------------



If to the Holder:

Multisys Language Solution, Inc.

8045 Dolce Volpe Ave.

Las Vegas, NV




Any party hereto may by notice so given change its address for future notice
hereunder.  Notice shall conclusively be deemed to have been given when
personally delivered or when deposited in the mail or fax in the manner set
forth above and shall be deemed to have been received when delivered.




10.  No Stockholder Rights.  Nothing contained in this Note shall be construed
as conferring upon the Holder or any other person the right to vote or to
consent or to receive notice as a stockholder in respect of meetings of
stockholders for the election of directors of Bakken Resources, Inc. or any
other matters or any rights whatsoever as a stockholder of Bakken Resources,
Inc., and no dividends shall be payable or accrued in respect of this Note or
the interest represented hereby or the Conversion Shares obtainable hereunder
until, and only to the extent that, this Note shall have been converted.




11.  Failure or Indulgency Not Waiver.  No failure or delay on the part of the
Holder hereof in the exercise of any power, right, or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right of privilege preclude other or further exercise thereof or of
any other right, power or privilege.  All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.




12.  Attorneys’ Fees.  If (i) this Note is not paid at maturity, howsoever such
maturity may be brought about, and the same is placed in the hands of an
attorney for collection, and/or if this Note is collected by suit or through
bankruptcy, probate, or other legal proceedings, and/or (ii) Borrower in any
other way breaches any obligation(s) hereunder, Borrower agrees to pay all
attorneys’ fees and other costs incurred by the Holder in connection therewith.




13.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, excluding that body of law
relating to conflict of laws.




14.  Usury Laws.  This Note shall at all times be in strict compliance with
applicable usury laws.  If at any time any interest contracted for, charged or
received under this Note or otherwise in connection with this Note would be
usurious under applicable law, then regardless of the provisions of this Note or
any action or event (including, without limitation, prepayment of principal
hereunder  or acceleration of maturity) which may occur with respect to this
Note, it is agreed that all sums that would otherwise be usurious shall be
immediately credited as a payment of principal hereunder, or if this Note has
already been paid, immediately refunded to Borrower.  All compensation which
constitutes interest under applicable law in connection with this Note shall be
amortized, prorated, allocated and spread over the full period of time any
indebtedness that is owing under this Note, to the greatest extent permissible
without exceeding the maximum rate of interest allowed by applicable law from
time to time during such period.




15.  Headings; References.  All headings used herein are used for convenience
only and shall not be used to construe or interpret this Note.  Except where
otherwise indicated, all references herein to Sections refer to Sections hereof.




16.  Arbitration.  Any controversy or claim related to or arising out of this
transaction shall be settled by arbitration, conducted on a confidential basis,
under the U.S. Arbitration Act, if applicable, or the Uniform Arbitration Act as
adopted in Illinois, and the then current Commercial Arbitration Rules of the
American Arbitration Association ("Association") strictly in accordance with the
terms of this Agreement and the substantive law of Illinois.


 




3







--------------------------------------------------------------------------------

The arbitration shall be conducted at the Association’s regional office in Las
Vegas, Nevada by three arbitrators.  Judgment upon the arbitrators’ award may be
entered and enforced in any court of competent jurisdiction.




Neither party shall institute a proceeding hereunder unless at least fifteen
days prior thereto such party shall have furnished to the other written notice
by registered mail of its intent to do so.  Neither party shall be precluded
hereby from seeking provisional remedies in the courts of any jurisdiction
including, but not limited to, temporary restraining orders and preliminary
injunctions, to protect its rights and interests, but such shall not be sought
as a means to avoid or stay arbitration.




                                                                        Borrower





By: /s/Val M. Holms________________________

Val M. Holms, Managing Member

Holms Energy, LLC













Loan Fully Satisfied







By:_____________________________________

Janelle Edington, President

Multisys Language Solutions, Inc.








4





